

MANUFACTURING AND SUPPLY AGREEMENT


This MANUFACTURING AND SUPPLY AGREEMENT (this "Agreement") is made as of June 1,
2011, (the "Effective Date") by and between Mikah Pharma, LLC, organized and
existing under the laws of the State  of Delaware, having offices at 20 Kilmer
Drive, Hillsborough, New Jersey 08844, (referred to herein as "Mikah") and Elite
Pharmaceuticals, Inc., a company organized under the laws of Delaware having
offices at 165 Ludlow Avenue, Northvale, NJ 07647 (referred to herein as “Elite”
or “Manufacturer”).  Mikah and Elite are each a "Party" and together constitute
the "Parties" to this agreement.


A. WHEREAS Mikah desires that Elite performs certain services relating to the
Product(s) (as defined below), including (a) developing and preparing the
documentation required for the transfer of the manufacturing process to Elite’s
facility and the filing of a CBE30 for the ANDA, and (b) manufacturing finished
dosage forms appropriate for commercial sale, marketing and distribution in the
Territory (as defined below) in accordance with the requirements of this
Agreement; and


B. WHEREAS Elite desires to perform such technology transfer, manufacturing and
supply services to enable Mikah or its designees to commercially market, sell
and distribute the Product(s) upon the terms and conditions of this Agreement
entered into between the Parties and incorporated herein by reference.


NOW, THEREFORE in consideration of the mutual covenants and agreements contained
herein, the sufficiency and satisfaction of which are hereby acknowledged, Mikah
and Elite hereby agree as follows:


ARTICLE 1
DEFINITIONS


The following capitalized terms have the meanings set forth in this Agreement:


"Affiliate(s)" shall mean any person or entity which, directly or indirectly,
controls, is controlled by, or is under common control with, a party or its
assignee.  Control shall be determined based upon either their legal right to
control or de facto control of the entity.
 
"ANDA" means Abbreviated New Drug Application and all amendments thereto, that
have to date been filed with the FDA seeking authorization and approval to
manufacture, package, ship and sell, as more fully defined in 21 C.F.R. Part
314, the Products, as well as the Abbreviated New Drug Application for any other
Product hereafter added to the terms of this Agreement.


"API" means the active pharmaceutical ingredient required for the Products.


"Applicable Laws" means all laws, ordinances, codes, rules and regulations
within the Territory applicable to the Manufacturing of the Product or in any
territory applicable to any aspect thereof and the obligations of Elite or
Mikah, as the context requires under this Agreement, including, without
limitation: (a) all applicable federal, state and local laws and regulations of
the Territory (including Environmental Laws) relating to the Manufacture of the
Products; (b) the United States Federal Food, Drug and Cosmetic Act, and (c) the
regulations promulgated under the FD&C Act including without limitation those
regarding the Good Manufacturing Practices ("cGMP"), each as amended from time
to time.


"Confidential Information" is as defined in Section 10.2.


"Data" shall refer to all data, materials, plans, reports, test results and
other information developed solely by or for Mikah in connection with the
Technology Transfer and/or the Manufacturing of the Products.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 


"Defective Product" means any Product that fails to conform to the
Specifications or Applicable Laws.


“Exhibit Batch” means a full commercial size GMP batch manufactured and tested
by Elite to accommodate the CBE-30 filing.


"Effective Date" means the date this Agreement was fully executed.


“Equipment” means the equipment loaned by Mikah to Elite as defined in Exhibit
E. The Equipment shall be returned to Mikah upon request.


"Facility" means Elite's manufacturing facility located at 165 Ludlow Avenue,
Northvale, NJ 07647.


"FDA" means the United States of America Food and Drug Administration.


"Intellectual Property" means without limitation, patents, patent applications,
knowhow, trade secrets, copyrights, trademarks, designs, concepts, technical
information, manuals, standard operating procedures, instructions or
specifications.


"Latent Defect" means a defect: (a) which could not reasonably have been
discovered upon receipt and careful inspection of the Product and (b) for which
the assignable cause has been attributed to the actions or omissions of Elite
prior to delivery of the Product.


"Manufacture(d)" or "Manufacturing" means the compounding, filling, producing,
testing and/or packaging of the API and Raw Materials into a finished dosage
form in accordance with the Specifications and the terms and conditions set
forth in this Agreement.


"Mikah Technology" means any and all data, Specifications, formulations,
analytical methods, reports, studies, or other information in whatever form,
relating to the Products, that are owned or controlled by Mikah as of the
Effective Date and/or during the Term of this agreement.


"Patent Defect" shall mean any instance where a Product, fails to conform to the
Specifications or fails to conform to the indemnifications given by Elite
herein, and such failure is discoverable upon reasonable physical inspection or
standard testing procedures upon receipt by Mikah or its affiliates in
accordance with applicable standard operating procedures.


"Product" means each of the pharmaceutical products now or hereafter listed on
Exhibit A, as it may be amended by the Parties from time to time.


"Purchase Order" shall have the meaning set forth in Section 3.4.


"Raw Materials" means all raw materials (including APIs), supplies, components
and packaging necessary to manufacture and ship the Product in accordance with
the Specifications.


"Regulatory Authority" means any governmental regulatory authority within a
Territory involved in regulating any aspect of the development, manufacture,
testing, market approval, sale, distribution, packaging or use of the Product.


"Rolling Forecast" shall have the meaning set forth in Section 3.2.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 

"Specifications" means with respect to each Product, the procedures,
requirements, standards, quality control testing and other data and the scope of
services as set forth or referenced in the ANDA, the relevant portions of which
shall be supplied to Elite, and are hereby incorporated by reference into this
Agreement, along with any amendments or modifications thereto, subject to the
terms and conditions set forth in Article 7.


"Technology Transfer" shall mean transfer of the ANDA’s manufacturing process
and analytical methods developed or owned by Mikah to Elite, including but not
limited to: the transfer of the formulation; range finding; the manufacture of a
confirmation batch and an exhibit batch at the Facility; methods transfers and
improvements; updating USP and regulatory requirements as they relate to the
methods; selection of suitable API, excipients and specifications; the
manufacturing of pivotal submission batches at the Facility and the preparation
of all documentation required for Mikah’s filing and approval of a CBE30 with
FDA.


"Term" shall have the meaning set forth in Article 14.1.


“Territory” means the United States of America, its territories, possessions,
commonwealths and any other country, which the Parties agree in writing to add
to this definition of Territory in an amendment to this Agreement.


ARTICLE 2
TECHNOGY TRANSFER, VALIDATION & RELATED SERVICES


2.1         Services. Elite shall perform, at its sole cost and expense, all
Technology Transfer, validation and qualification services (including:
equipment, methods and facility qualification), validation and stability
services required by Applicable Laws to commence manufacturing the Product for
commercial sale by Mikah or its designees in accordance with the terms of this
Agreement.


2.2          Supply of API, Excipients and Packaging Material. Elite shall
provide the API, excipients, capsules, bottles, labels and chemicals needed for
the manufacture of the Product pursuant to this Agreement. Elite will be
responsible for the testing and conforming release of the API, excipients and
packaging materials and maintaining the required storage conditions directed by
the Specifications.


2.3          Labeling. Mikah shall provide Elite with all artwork copy or other
material templates developed or produced by Mikah or its Affiliates for the
Product labels, printed packaging materials and Product inserts. Elite shall
purchase the labels and printed materials. Elite shall not make any changes to
the artwork, copy or other materials submitted by Mikah without the prior
written approval of Mikah or its Affiliates. Elite will submit to Mikah, for
Mikah’s approval, a proof of all Product labels, printed packaging materials and
Product inserts prior to printing.


ARTICLE 3
MANUFACTURE AND SUPPLY


3.1          Supply and Purchase of Product. During the Term of this Agreement
and subject to the provisions herein, Mikah shall purchase from Elite and Elite
agrees to manufacture and supply solely and exclusively to Mikah, such Product
as Mikah may order from time to time pursuant to this Agreement. Mikah hereby
grants to Elite a nonexclusive, royalty-free license, under which Elite has no
right to grant sublicenses, and to use Mikah Technology and the Work Product to
Manufacture and supply Product solely for and to Mikah. Elite shall manufacture
the Product at its Facility in accordance with the ANDA, the Specifications,
Applicable Laws, and the terms and conditions of this Agreement. During the Term
of this Agreement and subject to Mikah receiving final approval of the Product
ANDAs from FDA, Mikah shall purchase the Product, in finished packaged form,
from Elite in accordance with the terms and conditions of this Agreement. Elite
shall not manufacture the Product or any derivative thereof, whether for itself
or for any other company, broker, or distributor whatsoever subject to Section
9.1.13.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 


3.2          Forecasts.  Commencing three months before the anticipated
commercial launch of each Product, Mikah or Actavis, Mikah’s designee, shall
provide Elite with non-binding rolling twelve (12) month forecasts of its
Product requirements by delivery date.  These forecasts will become binding only
upon issuance of a Purchase Order by Mikah.  The forecasts will be updated
monthly during the first business week of each calendar month (“Rolling
Forecasts”). The Parties agree to discuss the forecasts and the status of the
business for the Product quarterly. The Parties further agree that all such
forecasts are for planning purposes only and Mikah shall have no obligation to
purchase Product consistent with such forecasts hereunder except as may be set
forth in a Purchase Order (defined below). Elite agrees to keep at least that
amount of inventory of Raw Materials on hand or with Elite to meet Mikah's
forecasted Product requirements. It is understood between the Parties that all
forecast information must be kept completely confidential.
 
3.3          Reliance on Forecasts.  Elite shall use the forecasts to order and
maintain the Raw Materials necessary to fulfil the forecasted Product
requirements, taking into account the Raw Material vendor’s lead times, minimum
order quantities, and Elite’s lead time.  In no case will Elite maintain more
than a three (3) month supply of Raw Materials without Mikah’s prior written
consent.


3.4          Purchase Orders.  Mikah or Actavis, Mikah’s designee, shall submit
Purchase Orders for Product (“Purchase Orders”) specifying: (a) the number of
units of Product to be purchased, (b) the Price, (c) the expected delivery date,
and (d) such other special terms and conditions that may be applicable to such
order.  For every delivery, per Product, a firm binding order must be made at
least two (2) months in advance of delivery date or such lesser period of time
that the Parties may agree to, in writing.  Elite shall confirm the order and
projected date of shipment within seven (7) calendar days after having received
a Purchase Order.  All Purchase Orders received and not rejected by Elite within
7 days of Elite’s receipt shall be deemed to have been confirmed by Elite in
accordance with its reflected terms. Elite shall accept all Mikah Purchase
Orders (whether submitted by Mikah or Actavis), as described herein.  Though
Elite shall not be obligated to fulfill any order received less than two (2)
months prior to a requested shipment date for any Product, Elite shall use
commercially reasonable efforts to accommodate any requested shipment date.
 
3.5          Capacity. Elite shall, at all times during the term hereof,
maintain the Manufacturing capacity to supply at least 125% of the quantities
forecasted by Mikah.
 
3.6          Terms of Sale.  Mikah’ orders for Product shall be made pursuant to
its (or Actavis’) standard form of Purchase Order. To the extent such Purchase
Order contains terms or conditions that are in conflict with the terms and
conditions of this Agreement, the conflicting terms or conditions of the
Purchase Order will have no effect, unless Elite agrees, in writing, to such
terms or conditions or that such terms and conditions will supersede the terms
of this Agreement.
 
3.7         Order Cancellation or Changes.  Mikah may cancel a Purchase Order or
modify the date of shipment or the quantity of Product specified in a Purchase
Order, by submitting a written change order to Elite at least thirty (30) days
in advance of the previously requested date of shipment.  All such change orders
shall be binding and effective upon receipt by Elite.  If Mikah requests a
cancellation or modification of a Purchase Order less than 30 days in advance of
the previously requested delivery date, such change order shall be binding and
effective only upon the written approval by Elite.  Elite shall use commercially
reasonable efforts to approve the cancellation or modification requested by
Mikah, or such other modifications that might be mutually acceptable, and shall
advise Mikah of its determination within 3 business days of the submission of
Mikah’s proposed change order.  In the case of partial acceptance, Elite shall
specify the quantities and date of shipment of the portion of the Order it can
accept, and Mikah shall be entitled to fill any additional amounts not
Manufactured by Elite from a Second Source.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 

3.8          Timeliness of Delivery.  It is of essence to this Agreement that
Elite delivers the Product at the date of shipment stated in the order
confirmation.  If for any reason Elite believes that delivery of any Purchase
Order will be delayed, Elite shall promptly advise Mikah as well as the new
anticipated delivery date.  If Elite fails to deliver the full quantity of
Product on or before the delivery date specified in the applicable confirmed
Purchase Order, for any reason other than Force Majeure, Elite shall compensate
Mikah for any losses or fines imposed by its direct or indirect customer, and
Mikah shall have the right to find or use a second source for the supply of the
Product.


3.9          Shipment. All Products shall be delivered EXW, Elite’s loading
dock. Upon Elite’s delivery of the Product EXW, Mikah will bear all risk of
loss, delay, or damage in transit as well as all costs of further shipment and
appropriate insurance. All Product delivered hereunder shall be suitably packed
for shipment by Elite in accordance with good commercial practice, and
instructions provided to Elite by Mikah, with respect to protection of such
Product during transportation and marked for shipment to Mikah.  Such shipment
shall also include a Certificate of Analysis (“C of A”) and a Certificate of
Compliance (“C of C”) in accordance with the terms of the Quality Agreement.
 
3.10       Residual Materials.  If Mikah (i) cancels or modifies its Purchase
Orders pursuant to Section 3.7, or (ii) requests that Elite purchase any Raw
Materials prior to the placement of the related Purchase Order, which creates
residual inventory of the API or other Raw Materials that Elite has purchased in
accordance with the terms of this Agreement, Mikah shall purchase any API and
other Raw Materials that Elite purchased in accordance with Section 3.3 of this
Agreement which Elite cannot return or use elsewhere, as reasonably determined
by Elite. Mikah shall purchase such API or other Raw Materials from Elite for an
amount equal to Elite’s actual cost therefore, within sixty (60) days of Elite’s
written request and delivery of such Raw Materials, provided Elite certifies to
Mikah that the API and other Raw Materials purchased by Mikah have been stored
and otherwise maintained by Elite under cGMP conditions.


3.11       First Priority. Elite hereby agrees that it shall not Manufacture or
process goods for itself or for a third party where to do so will, as a
consequence, delay delivery of Mikah's firm Purchase Order requirements of
Product under this Agreement or cause Elite to refuse or fail to accept a
Purchase Order in the manner set forth herein. With respect to Phedimetazine
tartrate 37 mg finished product; in addition to other obligations and remedies
under this Agreement, whenever shipment of Product orders is delayed beyond the
date specified in this Agreement, Elite shall use commercially reasonable
efforts to expedite shipment of the Product to MIKAH, and shall exert at least
equivalent effort in resolving a Product shortage as compared to ELITE’s
production requirements for its other customers’ production requirements.
 
3.12       Second Source. During the term of this Agreement, Mikah may, upon six
(6) months written notice to Elite, seek to establish a second source for the
Manufacture of any or all of the Products. Upon notice of such intention, and in
compliance with all applicable confidentiality obligations set forth herein or
elsewhere, Elite shall cooperate in any way reasonably necessary to permit such
second source to be validated as a Manufacturing site of the Product under the
ANDA.


3.13       Facility Transfer. In the event that Elite breaches any of its
obligations or requirements under this Agreement and fails to cure any such
breach within 60 days of notice thereof by Mikah (or if earlier, on the date
such breach results in the inability of Mikah to sell and market the Products or
any of them under the provisions of the FD&C Act or applicable laws), Mikah
shall have the right to take all actions necessary to accomplish a Technology
Transfer to a different manufacturing facility for the Product so effected (a
“Facility Transfer”). The Facility Transfer shall be at the cost and expense of
Elite. Upon and after a Facility Transfer made pursuant to this Section, Mikah
shall not be obligated to make any payments to Elite with respect to Product
that is not manufactured at Elite's Facility. Any Facility Transfer shall be
effective until the Product Termination Date for each individual Product. The
rights of Mikah under this Section shall be in addition to its other rights
under this Agreement.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended


 
 

--------------------------------------------------------------------------------

 


ARTICLE 4
PRICE AND PAYMENT


4.1          Supply Price and Other Payments. Attached hereto as Exhibit B is
the pricing for the Product and certain additional payments that shall be made
by Mikah to Elite in connection with this Agreement.


4.2          Audit Right. Mikah reserves the right, upon advance written notice
to audit Elite's documentation related to any charges submitted to Mikah. In the
event that such an audit results in a calculation, which differs, from the
audited party's calculations, the Parties agree to negotiate in good faith to
reach agreement as to the amount of the Price adjustment. In the event that the
Parties cannot reach agreement, the Parties agree to hire an independent third
party auditor, and share the costs of such audit, whose determination shall be
binding on both Parties.


4.3          Payment Terms. All amounts payable under this Section shall be
expressed in United States Dollars and shall be due and payable by Mikah to
Elite within 60 of delivery of the finished packaged lots. All payments shall be
made by wire transfer in accordance with written instructions given by Elite
from time to time.


ARTICLE 5
PRODUCT CONFORMITY TO SPECIFICATIONS


5.1          Notification of Defective Product. Mikah shall notify Elite within
sixty (60) days after receiving the Product if Mikah has determined that such
shipment contains a quantitative defect such that Elite has delivered a quantity
of Product that is less than the quantity stated in any invoice or bill of
landing. Elite shall, at its own cost and expense, supply Mikah with any missing
quantities of Product as soon as practical after receipt of such Notice (as
defined herein). Notice of Patent Defect shall be provided by Mikah to Elite
within sixty (60) days of inspection of Product in such shipment. Mikah shall
provide Elite a sample of such Defective Product. Notice of a Latent Defect
shall be provided within thirty (30) days after Mikah notices the Latent Defect.


5.2          Resolution of Defective Product. Notwithstanding the foregoing,
Mikah shall have the right to reject any batch of Product having Latent Defects
prior to the expiry of such batch of Product. If Elite agrees that the batch is
Defective Product, Elite shall, at its option, replace the Defective Product or
repay the full amount of any payments, including shipping and recall costs and
cost of API, made by Mikah for such Product. If Elite does not agree with
Mikah's determination that such Product is Defective Product, then after
reasonable efforts to resolve the disagreement, either Party may submit a sample
of such Product to a mutually agreed upon independent third party who is an
expert or is familiar with the industry to determine whether the Product meets
the Specifications. The independent party's results shall be final and binding
and if such results indicate that the Product was a Defective Product, Elite
shall, at its option, replace the Defective Product or repay the full amount of
any payments, including shipping costs and cost of API, made by Mikah for such
Product. Unless otherwise agreed to by the Parties in writing, the costs
associated with such testing and review shall be borne by the non-prevailing
Party.


ARTICLE 6
DELIVERY


6.1          Delivery. Elite shall segregate and store all Product until its
shipment on the dates reasonably meeting the delivery dates specified by Elite’s
commitments issued in connection with Mikah's Purchase Orders. Elite shall
tender the Product for delivery to the destination specified by Mikah. Mikah
shall be responsible for all costs associated with the Product after delivery by
Elite to the specified destination in accordance with the terms of this
Agreement.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 
 
6.2          Shelf Life. All Product shipped to Mikah shall have at least
twenty-one (21) months of saleable shelf life remaining upon receipt of Product
at destination in accordance with Section 6.1 except for the exhibit and
validation lots.


ARTICLE 7
CHANGES TO SPECIFICATIONS


All Specifications and any changes thereto agreed to by the Parties from time to
time shall be in writing, dated and signed by the Parties. No change in the
Specifications shall be implemented by Elite without the prior written approval
of Mikah. Elite shall respond promptly to any request made by FDA or Mikah for a
change in the Specifications or the Facility, and both Parties shall use
commercially reasonable, good faith efforts to agree to the terms of any
requested change in the Specifications or the Facility that affects the
Manufacture of the Product in a timely manner.


ARTICLE 8
RECORDS AND REGULATORY MATTERS


8.1          Batch Records and Data. Within a reasonable period of time
following the completion of Manufacturing of the first batch of each Product,
and on the anniversary of the signing of this Agreement thereafter, Elite shall
provide Mikah with properly completed copies of batch records prepared in
accordance with the Specifications; provided, however, that if testing reveals
an out-of-Specification result, Elite shall provide such batch records within 14
days following resolution of the out-of- Specification result. In addition, for
all shipments of Product, Elite shall provide Mikah with an accurate COA and
Mikah shall accept such COA given in good faith, regardless of whether or not
Mikah shall accept the Product.


8.2          Recordkeeping. Elite shall maintain true and accurate books,
records, test and laboratory data, reports and all other information relating to
Manufacturing under this Agreement, including all information required to be
maintained by all Applicable Laws. Such information shall be maintained in
original forms, notebooks and records for a period of at least three (3) years
from the relevant finished Product expiration date or longer if required under
Applicable Laws.


8.3          Regulatory Compliance. Elite shall act as Mikah’s regulatory agent
and shall be responsible for the correspondence with the Regulatory Authority
with respect to the Product and the Specifications, including any product
licenses, applications and amendments in connection therewith. Elite will be
responsible to maintain all permits and licenses required by any Regulatory
Authority with respect to the Facility and its equipment and the manufacture and
distribution of the Product.  Each Party intends and commits to cooperate to
satisfy all Applicable Laws within the scope of its respective responsibilities
under this Agreement.


8.4          Regulatory Correspondence. Mikah shall be the sole owner of the
ANDA. Elite shall notify Mikah immediately of any correspondence, any
inspections, and the result of any inspection(s) with the FDA or any Regulatory
Authority. Elite shall immediately send a draft to Mikah of all correspondence
Elite intends to send to any Regulatory Authority, related to the Product. For
all correspondence with a Regulatory Authority, related to the Product that is
not in response to a regulatory deficiency or problem, Mikah shall have fourteen
(14) business days to approve the draft correspondence, and if Mikah is silent
after fourteen (14) business days, it is understood Mikah gives its constructive
consent to the correspondence. For all correspondence with a Regulatory
Authority, related to the Product that is in response to a regulatory deficiency
or problem, Mikah shall have the absolute right to approve the draft
correspondence before such correspondence is sent to the Regulatory Authorities.
In such a case, Mikah will make every effort to act expediently in approving the
draft correspondence.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 


8.5          Governmental Inspections and Requests. Elite shall immediately
advise Mikah if an authorized agent of any Regulatory Authority visits the
Facility or any portion thereof, which may affect the Manufacturing of the
Product. Elite shall furnish to Mikah a copy of the report by such Regulatory
Authority, if any, within ten (10) days of Elite's receipt of such report.
Further, upon receipt of a Regulatory Authority request to inspect the Facility
or audit Elite's books and records and such inspection would affect the
Manufacturing under this Agreement, Elite shall immediately notify Mikah, and
shall provide Mikah with a copy of any written document received from such
Regulatory Authority.


8.6          Recall. In the event Elite believes a recall, field alert, Product
withdrawal or field correction may be necessary with respect to any Product
provided under this Agreement, Elite shall immediately notify Mikah in writing.
(For the sake of clarification "immediately" as used in this section shall mean
no more than two (2) days.).  Elite will not act to initiate a recall, field
alert, Product withdrawal or field correction without the express prior written
approval of Mikah, unless otherwise required by Applicable Laws. In the event
Mikah believes a recall, field alert, Product withdrawal or field correction may
be necessary with respect to any Product provided under this Agreement, Mikah
shall immediately notify Elite in writing and Elite shall provide all necessary
cooperation and assistance to Mikah. The cost of any recall, field alert,
Product withdrawal or field correction shall be borne by Mikah except that Elite
shall be obligated to reimburse Mikah for recall, field alert, Product
withdrawal or field correction costs incurred by Mikah to the extent such
recall, field alert, Product withdrawal or field correction is caused by Elite's
breach of its representations, warranties, or obligations under this Agreement,
Applicable Laws or its negligence or willful misconduct. For purposes hereof,
recall costs shall be limited to reasonable, actual and documented
administrative costs incurred by Mikah or third party customers directly in
connection with such recall, withdrawal or correction, replacement and disposal
of the Defective Product to be recalled, in accordance with Article 5.


8.7          Inspections and Audits by Mikah. Representatives of Mikah shall
have access to the Facility for the purpose of: (a) conducting inspections of
such facility and Elite's maintenance and usage of the equipment utilized in the
development and manufacture of Product, (b) performing quality control audits or
(c) witnessing the development, manufacturing, storage or transportation of the
Product or the materials related to or used in the manufacture of Product
including API. Mikah shall have access to the results of any tests performed by
Elite relating to Product and the API or the processes or materials used in the
development and manufacture. Elite shall use its best efforts to ensure that
Mikah has similar access to the facilities, data and records of Elite's or
Elite’s agents.  Such inspections do not relieve Elite of any of its obligations
under this Agreement or create new obligations on the part of Mikah. Such visits
by Mikah's representatives shall be conducted during normal business hours.


ARTICLE 9
REPRESENTATIONS AND WARRANTIES


9.1         Elite. Elite hereby represents, warrants and covenants to Mikah
that:


9.1.1       At the time of each delivery of the Product as provided under this
Agreement, such Product and its corresponding Raw Materials will conform to and
will have been manufactured, stored and transported in full conformance with the
Specifications, cGMPs and all Applicable Laws;


9.1.2       The Product shall not, at the time of delivery to Mikah, contain any
material or be manufactured, handled or stored in any way that would cause the
Product to be adulterated in any way within the meaning of Section 501 or
misbranded within the meaning of Section 502 of the Food, Drug and Cosmetic Act,
as amended;
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 
 
9.1.3       As of the Effective Date and at all times during the Term, Elite and
the Facility and all equipment utilized in the manufacture of the Product is and
will be in compliance with all Applicable Laws, including all applicable
workplace safety regulations under OSHA (or the equivalent local governmental
entity), all tax regulations and Environmental Laws;


9.1.4       At all times during the Term, Elite shall obtain Mikah's written
approval for the use of any third party contract laboratory intended for the
testing and release of API, excipients and/or finished Product if such
laboratory is not filed in said ANDA.


9.1.5       At all times during the Term, Elite shall continue to hold all
licenses, approvals, permits and similar authorizations of Regulatory
Authorities necessary or required to operate the Facility and its equipment;


9.1.6       Neither Elite nor any of its employees has ever been: (a) debarred,
or (b) convicted of a crime for which a person can be disbarred under Section
306 (a) or (b) of the Generic Drug Enforcement Act of 1992, as amended from time
to time, or (c) been convicted of any crime in the country where the Product is
manufactured. Elite agrees to immediately notify Mikah should any Regulatory
Authority threaten any action that could possibly result in a breach of this
Section;


9.1.7       The Manufacture, storage, packaging and labeling of the Product
shall be in complete accordance with all Applicable Laws, the ANDA and the
Specifications and will be made, stored, packaged, labeled and controlled by
Elite in accordance with any other applicable manufacturing information, or
regulatory requirements;


9.1.8       Unless otherwise agreed by the Parties in writing, Elite has: (a)
reviewed and approved all Specifications, (b) if applicable, reviewed and
approved all in-process and finished Product test results to ensure conformity
of such results with the Specifications, regardless of which Party is
responsible for finished Product release;


9.1.9       The COA which will accompany each shipment of Product shall be
accurate, truthful and made in good faith such that Mikah shall be able to
legally rely on each COA;


9.1.10     During the Term of this Agreement, and subject to the provisions
herein, including but not limited to Section 3.2, Elite shall not develop,
manufacture, market or sell any product competitive with the Product, nor shall
it offer any assistance, or permit any of its employees to offer any assistance
to any third party (including for this purpose any Affiliate of Elite in the
world) to take any action which Elite would be prohibited from engaging in
pursuant to this Article subject to Section 9.1.13;


9.1.11     Neither Elite nor any of its Affiliates is manufacturing the Product
or any derivative thereof for any other person, entity or company whatsoever.
Following the execution of this Agreement, neither Elite nor any of its
Affiliates shall develop or manufacture the Products with or for any third
party.


9.1.12     Neither Elite nor any of its Affiliates shall manufacture, market or
distribute any of the Products, whether for their own benefit or for the benefit
of a third party, for a period of five years following the termination of this
Agreement.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 

9.1.13    As far as Phendimetrazine tartrate 35 mg is concerned, Mikah
acknowledges that Elite has developed its own generic phendimetrazine tartrate
35 mg product.  Notwithstanding anything to the contrary contained in this
Agreement, Mikah acknowledges that Elite may develop a generic product
containing phendimetrazine of any strength including the filing of an
abbreviated new drug application relating to such product and nothing herein
shall be construed to limit or otherwise restrict Elite from developing,
commercializing, manufacturing and distributing any pharmaceutical product
similar to, or which may compete with, the Product or the ANDA. Elite shall not
use, incorporate or utilize Mikah’s know-how, methodology or technology in Elite
products or process.
 
9.2         Mikah. Mikah hereby represents, warrants and covenants to Elite
that:


9.2.1       All artwork templates and the content thereof provided to Elite
shall comply with all Applicable Laws;


9.2.2       All Product delivered to Mikah by Elite will be held, used and/or
disposed of by Mikah in accordance with all Applicable Laws; and


9.2.3       Mikah will comply with all Applicable Laws applicable to Mikah's
performance under this Agreement and its use of any materials or Product
provided by Elite under this Agreement; and




9.3         Mutual. Each Party hereby represents, warrants and covenants to the
other Party that:


9.3.1       Existence and Power. Such Party: (a) is duly organized, validly
existing and in good standing under the laws of the state in which it is
organized, (b) has the power and authority and the legal right to own and
operate its property and assets, and to carry on its business as it is now being
conducted, and (c) is in compliance with all requirements of Applicable Laws.


9.3.2       Authorization and Enforcement of Obligations. Each Party: (a) has
the power and authority and the legal right to enter into this Agreement and to
perform its obligations hereunder and (b) has taken all necessary action on its
part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder;


9.3.3       Execution and Delivery. This Agreement has been duly executed and
delivered on behalf of each Party, and constitutes a legal, valid, binding
obligation, enforceable against such Party in accordance with its terms;


9.3.4       No Consents. All necessary consents, approvals and authorizations of
all Regulatory Authorities and other persons required to be obtained by such
Party in connection with the Agreement have been obtained; and


9.3.5       No Conflict. The execution and delivery of this Agreement and the
performance of such Party's obligations hereunder: (a) do not conflict with or
violate any requirement of Applicable Laws; and (b) do not materially conflict
with, or constitute a material default or require any consent under, any current
contractual obligation of such Party.


9.4         Survival. The obligations of this Article 9 will terminate five (5)
years from the expiration or termination of this Agreement.


9.5         Limitations. THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
ARTICLE ARE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES MADE BY EACH
PARTY TO THE OTHER AND NEITHER PARTY MAKES ANY OTHER REPRESENTATIONS, WARRANTIES
OR GUARANTEES OF ANY KIND WHATSOEVER, INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 10
CONFIDENTIAL INFORMATION


10.1       Mutual Obligation. Elite and Mikah agree that they will not disclose
the other Party's Confidential Information (defined below) to any third party
without the prior written consent of the other Party except as required by law,
regulation or court or administrative order; provided, however, that prior to
making any such legally required disclosure, the Party making such disclosure
shall give the other Party as much prior notice of the requirement for and
contents of such disclosure as is practicable under the circumstances.
Notwithstanding the foregoing, each Party may disclose the other Party's
Confidential Information to any of its Affiliates that: (a) need to know such
Confidential Information for the purpose of performing under this Agreement, (b)
are advised of the contents of this Article, and (c) agree to be bound by the
terms of this Article.


10.2       Definition. As used in this Agreement, the term "Confidential
Information" includes all such information related to the Product furnished by
Elite or Mikah, or any of their respective representatives or Affiliates, to the
other or its representatives or Affiliates, whether furnished before, on, or
after the date of this Agreement and furnished in any form, including but not
limited to written, verbal, visual, electronic or in any other media or manner.
Confidential Information includes all proprietary technologies, Intellectual
Property, analyses, compilations, business or technical information and other
materials prepared by either Party, or any of their respective representatives,
containing or based in whole or in part on any such information furnished by the
other Party or its representatives. Confidential Information also includes the
existence of this Agreement and its terms as well as the Confidentiality
Agreement signed as of May 18, 2010, which is hereby made a part of this
Agreement and is attached hereto as Exhibit D.


10.3       Exclusions. Notwithstanding Section 10.2, Confidential Information
does not include information that: (a) is or becomes generally available to the
public or within the industry to which such information relates other than as a
result of a breach of this Agreement, or (b) is already known by the receiving
Party at the time of disclosure as evidenced by the receiving Party's written
records, or (c) becomes available to the receiving Party on a non-confidential
basis from a source that is entitled to disclose it on a non-confidential basis,
or (d) was or is independently developed or discovered by or for the receiving
Party without reference to the Confidential Information, as evidenced by the
receiving Party's written records.


10.4       Return of Confidential Information. Upon termination of this
Agreement, the receiving Party shall, upon request, promptly return within
thirty (30) days all such Confidential Information, including any copies
thereof, and cease its use or, at the request of the disclosing Party, shall
promptly destroy the same and certify such destruction to the disclosing Party;
except for a single copy thereof, which may be retained for the sole purpose of
complying with the scope of the obligations incurred under this Agreement.


10.5       Survival. The obligations of this Article 10 will terminate five (5)
years from the expiration of this Agreement.
 
ARTICLE 11
INTELLECTUAL PROPERTY


11.1       Notice of Infringement Claim. In the event that a third party at any
time provides written notice of a claim to, or brings an action, suit or
proceeding against, any Party, any of their respective Affiliates, in each case
claiming infringement of third party patent rights based upon an assertion or
claim arising out of the filing of an ANDA for the Product, or development,
manufacture, marketing, distribution, sale, import or use of the Products in the
Territory by Mikah ("Infringement Claim"), such Party shall promptly notify the
other Party of the claim or the commencement of such action, suit or proceeding,
enclosing a copy of the claim and all papers served.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 
 
11.2      Exclusive Right to Defend. Mikah shall have the sole and exclusive
right, but not the obligation, to defend and/or settle any such Infringement
Claim. If an Infringement Claim is brought against Elite ("Elite Infringement
Claim"), then Elite shall so notify Mikah in writing within fifteen (15) days of
receipt. Upon proper notification of the Elite Infringement Claim,


 
(i)
Mikah shall have the sole and exclusive right to select counsel for such claim
and final decision-making authority regarding all aspects of the defense and
settlement of such claim,

 
(ii)
Elite shall be entitled to participate in the defense of an Elite Infringement
Claim and to employ counsel at its expense to assist therein, and

 
(iii)
Elite shall provide Mikah with such information and assistance as Mikah may
reasonably request.



11.3       Elite Assistance. Upon written request from Mikah, Elite shall
promptly provide Mikah and/or its counsel with such access to information about,
and personnel knowledgeable of, the Products and their formulation, use and
process of manufacture to enable Mikah to:


 
(i)
ascertain whether the manufacture, marketing, distribution, sale, import or use
of the Products in and for the Territory will infringe any existing patent of a
third party;

 
(ii)
determine its conduct in relation to any proceedings alleging infringement of a
third party's patent in the Territory;

 
(iii)
provide witnesses or documentation from Elite in any proceedings alleging
infringement of a third party's patent in the Territory; and

 
(iv)
if deemed advisable, the Parties shall enter into a joint defense agreement
containing customary terms and conditions for the purpose of, inter alia,
preserving confidentiality and any applicable privilege attaching to information
and data exchanged by the parties under and pursuant to this Agreement.



ARTICLE 12
INDEMNIFICATION


12.1       Indemnification by Elite. Elite shall defend, indemnify and hold
harmless Mikah, and its directors, officers, employees and agents ("Mikah
Indemnitees") from and against any and all suits, claims, losses, demands,
liabilities, damages, costs and expenses (including reasonable attorneys' fees)
in connection with any suit, demand or action by any third party ("Losses")
arising out of or resulting from: (a) any breach of its representations,
warranties or obligations set forth in this Agreement or resulting from the
breach of its obligations to deliver Product in full conformity to the
Specifications, or for Product to remain in full conformity through its
expiration date and in conformity with all Applicable Laws or (b) any negligence
or willful misconduct by Elite, except to the extent that any of the foregoing
arises out of or results from any Mikah Indemnitee's obligations set forth in
Section 12.2 below.


12.2       Indemnification by Mikah. Mikah shall defend, indemnify and hold
harmless Elite, its Affiliates, and their respective directors, officers,
employees and agents ("Elite Indemnitees'') from and against all Losses arising
out of or resulting from: (a) any breach of its representations, warranties or
obligations set forth in this Agreement; or (b) any negligence or willful
misconduct by Mikah, except to the extent that any of the foregoing arises out
of or results from any Elite Indemnitee's obligations set forth in Section
12.1 above.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 

12.3       Indemnification Procedures. All indemnification obligations in this
Agreement are conditioned upon the Party seeking indemnification: (a) promptly
notifying the indemnifying Party of any claim or liability of which the Party
seeking indemnification becomes aware (including a copy of any related
complaint, summons, notice or other instrument); provided, however, that failure
to provide such notice within a reasonable period of time shall not relieve the
indemnifying Party of any of its obligations hereunder except to the extent the
indemnifying Party is prejudiced by such failure; (b) cooperating with the
indemnifying Party in the defense of any such claim or liability; and (c) not
compromising or settling any claim or liability without prior written consent of
the indemnifying Party.


ARTICLE 13
INSURANCE


13.1       Elite Insurance.  Elite shall, at its own cost and expense, obtain
and maintain in full force and effect the following insurance during the term of
this Agreement: (i) Commercial General Liability insurance with per-occurrence
and general aggregate limits of not less than $1,000,000; (ii) Products and
Completed Operations Liability Insurance with per-occurrence and general
aggregate limits of not less than $5,000,000; (iii) Statutory Workers’
Compensation and Employer’s Liability Insurance with an amount not less than
$500,000 including excess liability coverage.  In the event that any of the
required policies of insurance are written on a claims made basis, then such
policies shall be maintained during the entire term of this Agreement and for a
period of not less than three (3) years following the termination or expiration
of this Agreement. Elite shall waive subrogation rights against Mikah for
workers’ compensation benefits and shall obtain a waiver from any insurance
carriers with which Elite carries workers’ compensation insurance releasing
their subrogation rights against Mikah.  Mikah shall be named as an additional
insured under the Commercial General Liability and Products and Completed
Operations Liability insurance policies as respects the manufacturing services
outlined in this Agreement.  Elite shall furnish certificates of insurance for
all of the above noted policies and required additional insured status to Mikah
within 10 days after the Effective Date of the Agreement and upon renewal of any
such policies.


13.2       Mikah Insurance. Mikah or its affiliate shall, at its own cost and
expense, obtain and maintain in full force and effect the following insurance
during the term of this Agreement: (i) Products and Completed Operations
Liability Insurance with per-occurrence and general aggregate limits of not less
than $5,000,000; (ii) Statutory Workers’ Compensation and Employer’s Liability
Insurance with an amount not less than $500,000 including excess liability
coverage.  In the event that any of the required policies of insurance are
written on claims made basis, then such policies shall be maintained during the
entire term of this Agreement and for a period of not less than three (3) years
following the termination or expiration of this Agreement.  Mikah shall waive
subrogation rights against Elite for workers’ compensation benefits and shall
obtain a waiver from any insurance carriers with which Mikah carries workers’
compensation insurance releasing their subrogation rights against Elite.  Elite
shall be named as an additional insured under the Products and Completed
Operations Liability insurance policies as respects the Product and completed
operations outlined in this Agreement.  Mikah shall furnish certificates of
insurance for all of the above noted policies and required additional insured
status to Elite within 10 days after the Effective Date of the Agreement and
upon renewal of any such policies.


ARTICLE 14
TERM AND TERMINATION


14.1       Term. This Agreement shall commence on the Effective Date and shall
continue for a period of five (5) years after commercial launch of Product, on a
Product-by-Product basis, unless earlier terminated under this section (the
“Term"). The Term shall automatically renew for additional periods of one (1)
year each ("Renewal Term") unless Mikah provides written notice of termination
to Elite at least six (6) months prior to the expiration of the Term or any
Renewal Term. Elite agrees to continue to supply Product to Mikah under the
terms of this Agreement until Mikah has satisfactorily qualified a Second Source
of Product.


14.2
Termination by Either Party.

 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 

 
 

 
14.2.1      Material Breach. Either Party may terminate this Agreement effective
upon sixty (60) days prior written notice to the other Party, if the other Party
commits a material breach of this Agreement and fails to cure such breach by the
end of such sixty (60) day period;


14.2.2      Bankruptcy. Either Party may terminate this Agreement effective upon
written notice to the other Party, if the other Party becomes insolvent or
admits in writing its inability to pay its debts as they become due, files a
petition for bankruptcy, makes an assignment for the benefit of its creditors or
has a receiver, trustee or other court officer appointed for its properties or
assets, and shall comply with Section 2 herein.


14.3       Termination by Mikah.


14.3.1      Mikah shall have the right, on six (6) months written notice, to
terminate this Agreement, or a single Product under this Agreement for any
reason and without penalty.


14.3.2      In the event of a termination pursuant to Section 14.3.1 above,
other than for intellectual property or safety reasons, the Parties shall
coordinate to sell off all in process inventory (and/or Safety Stock) that may
remain in Elite's Facility upon receipt of the Notice. In order that Elite get
the benefit of absorption and Mikah have the ability to retain its customer base
until such post-notification inventory is processed and Safety Stock sold, the
post notification inventory shall be manufactured into finished dosage Product
by Elite as well as the Safety Stock sold to Mikah at cost or the Parties can
split the costs of the components which were purchased by Elite to fill a
Purchase Order at the time of termination or to manufacture the Safety Stock.


14.3.3      Elite shall provide Mikah all reasonable assistance in transferring
the Product(s) to a manufacturing facility of Mikah's choice, while maintaining
shipment of product orders placed by Mikah or her affiliates.


14.4       Termination by Elite.


14.4.1      Elite shall have the right, on six (6) months written notice, to
terminate this Agreement, or a single Product under this Agreement for any
reason and without penalty, if and only if Mikah was able to secure FDA approval
for an alternate manufacturing site during the defined period. Mikah shall do
whatever is commercially reasonable to qualify a second CMO. Elite shall
continue supplying Mikah with Finished Product until such time where the said
products are transferred to a CMO and the transfer is approved by the FDA.


14.4       Force Majeure. Except as to payments required under this Agreement,
if any default or delay occurs which prevents or materially impairs a Party's
performance and is due to a cause beyond the Party's reasonable control, and
provided that the default or delay is not caused by or the fault of such Party,
including but not limited to an act of God, flood, fire, explosion, earthquake,
casualty, accident, terrorism, war, revolution, civil commotion, blockade,
terrorism or embargo, injunction, law, proclamation, order, regulation or
governmental demand, the affected Party shall promptly notify the other Party in
writing of such cause and shall exercise diligent efforts to resume performance
under this Agreement as soon as possible. Neither Party will be liable to the
other Party for any loss or damage due to such cause; nor will the Term be
extended thereby. Neither Party may terminate this Agreement because of such
default or delay except upon thirty (30) days' prior written notice to the other
Party if the default or delay has existed for five (5) months and is continuing
at the end of the thirty (30) day notice period.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 

14.5       Effect of Termination. Expiration or termination of this Agreement
shall be without prejudice to any rights or obligations that accrued to the
benefit of either Party prior to such expiration or termination. In the event
that this Agreement is terminated by either Party, Elite shall assist Mikah in
effecting a smooth transition to an alternate contractor of the Product at
Mikah's sole cost and expense. The rights and obligations of the Parties shall
continue under Articles 4, 6, 8, 9, 10, 11, 12, 13, 14, 15, and 16
notwithstanding expiration or termination of this Agreement.


ARTICLE 15
LIMITATIONS OF LIABILITY


NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
SPECIAL OR CONSEQUENTIAL (EXCEPT FOR THOSE INDEMNITY OBLIGATIONS UNDER ARTICLE
12 THAT ARE DEFINED AS CONSEQUENTIAL DAMAGES) DAMAGES ARISING OUT OF PERFORMANCE
UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, LOSS OF REVENUES, PROFITS OR
DATA, WHETHER IN CONTRACT OR TORT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.


ARTICLE 16
NOTICE


All notices and other communications hereunder ("Notice(s)") shall be in writing
and shall be deemed given: (a) when delivered personally; (b) when delivered by
facsimile transmission (receipt verified); (c) when received or refused, if
mailed by registered or certified mail (return receipt requested), postage
prepaid; or (d) when delivered if sent by reliable express courier service with
a confirmation, to the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice; provided, that notices
of a change of address shall be effective only upon receipt thereof):


To Mikah:
 
Mikah Pharma LLC
   
20 Kilmer Drive
   
Hillsborough, New Jersey 08844
   
Attn: Nasrat Hakim, President
   
Email: nasrathakim@mikahpharma.com
     
To Elite:
 
Elite Pharmaceuticals, Inc.
   
165 Ludlow Avenue
   
Northvale, NJ 11413
   
Attn: Chris Dick, Chief Operating Officer & President
 
  
Email: cdick@elite.com



ARTICLE 17
MISCELLANEOUS


17.1       Entire Agreement; Amendments. This Agreement, the exhibits,
attachments, and any amendments hereto or thereto, including the Quality
Agreement and the Confidentiality Agreement, constitute the entire understanding
between the Parties with respect to the specific subject matter hereof. No term
of this Agreement may be amended except upon written agreement of both Parties,
unless otherwise provided in this Agreement.


17.2       Recitals. The recitals are hereby incorporated by reference and made
part of this Agreement.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 


17.3       Captions. The captions in this Agreement are for convenience only and
are not to be interpreted or construed as a substantive part of this Agreement.
The terms "Article" and "Section" shall be used interchangeably.


17.4       Further Assurances. The Parties agree to execute, acknowledge and
deliver such further instruments and to take all such other incidental acts as
may be reasonably necessary or appropriate to carry out the purpose and intent
of this Agreement.


17.5       No Waiver. Failure by either Party to insist upon strict compliance
with any term of this Agreement in any one or more instances will not be deemed
a waiver of its rights to insist upon such strict compliance with respect to any
subsequent failure.


17.6       Severability. If any term of this Agreement is declared invalid or
unenforceable by a court or other body of competent jurisdiction, the remaining
terms of this Agreement will continue in full force and effect.


17.7       Independent Contractors. The relationship of the Parties is that of
independent contractors, and neither Party will incur any debts or make any
commitments for the other Party except to the extent expressly provided in this
Agreement. Nothing in this Agreement is intended to create or will be construed
as creating between the Parties the relationship of joint ventures, co-partners,
employer/employee or principal and agent.


17.8       Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the Parties, their successors and permitted assigns. Neither
Party may assign this Agreement, in whole or in part, without the prior written
consent of the other Party, except that either Party may, without the other
Party's consent, assign this Agreement to an Affiliate or to a successor to
substantially all of the business or assets of the assigning company.


17.9       Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware, United States of America, excluding its
conflicts of law provisions.


17.10     Alternative Dispute Resolution. If any dispute arises between the
Parties ("Dispute"), such Dispute shall be presented to the respective
presidents or senior executives of the Parties for their consideration and
resolution. Each Party shall endeavor to amicably resolve the dispute in good
faith as a first step, prior to taking any other action.


17.11     Prevailing Party. In any dispute resolution proceeding between the
Parties in connection with this Agreement, the prevailing Party will be entitled
to its reasonable attorney's fees and costs in such proceeding.


17.12     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. Any photocopy, facsimile or
electronic reproduction of the executed Agreement shall constitute an original.


17.13     Publicity. Neither Party will make any press release or other public
disclosure regarding this Agreement or the transactions contemplated hereby
without the other Party's express prior written consent, except as required
under applicable law or by any governmental agency, in which case the Party
required to make the press release or public disclosure shall use commercially
reasonable efforts to obtain the approval of the other Party as to the form,
nature and extent of the press release or public disclosure prior to issuing the
press release or making the public disclosure.


17.14     Conflicting Terms. To the extent this Agreement and the ANDA
Development Agreement have directly conflicting terms, this Agreement shall
govern.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 


17.15      Currency. Wherever a currency is indicated throughout this Agreement,
that currency shall be United States Dollars, unless otherwise clearly
indicated.


17.16     Days. Wherever reference is made to days, working days or any
measurement of time in days, calendar days shall be used regardless of weekends
and holidays.


17.17     Sophisticated Parties. Each Party to this Agreement is a sophisticated
business party negotiating in good faith with the advice of legal counsel. Each
Party is hereby advised to seek the advice of legal counsel prior to executing
this Agreement.


17.18     English Language. This Agreement has been negotiated and is written in
the English language, and while some of the Parties may not speak English as
their first language, they have sought the use of translators, if necessary and
understand the meaning of this entire Agreement.
 
IN WITNESS WHEREOF, the Parties have caused their duly authorized representative
to execute this Agreement effective as of the Effective Date.


MIKAH PHARMA LLC
ELITE PHARMACEUTICALS, INC.
   
     
 
     
 
Name: Nasrat Hakim
Name: Chris Dick
Title: President & CEO
Title: COO & President

 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
PRODUCTS


ANDA(s) and all amendments thereto:



     
Bottle of
30’s
 
Bottle of
90’s
 
Bottle of
500’s
77-169
Isradipine Casules USP, 2.5 mg and 5 mg
 
X
 
X
 
X
40-762
Phendimetrazine Tartrate Tablets USP, 35 mg
     
X
 
X



Specifications
As set forth by each product’s ANDA, United States Pharmacopeia, applicable GMP
and FDA.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
SUPPLY PRICE AND OTHER PAYMENTS


1.
Pricing for Isradipine: Elite will test, manufacture and package the Finished
Product, as outlined in this agreement, for an amount equal to its actual cost
for the API (if Elite purchased the API) plus {***} (whether capsules or
tablets), packaged in the requested configuration. In addition, Elite will
receive a {***} royalty on Isradipine’s finished product sales “net profit”. The
payment is to be calculated and paid quarterly.  Mikah shall be responsible for
the cost and procurement of the API.



2.
Pricing for Phendimetrazine: Elite will test, manufacture and package the
finished product, as outlined in this agreement, for an amount equal to its
actual cost for the API (if Elite purchased the API) plus {***} (whether
capsules or tablets), packaged in the requested configuration.



3.
Mikah will pay Elite a one time payment of {***} for each ANDA (Isradipine and
Phendimetrazine), for the extra work associated with the Technology transfer,
the validation lots and stabilities. The payment shall be made upon the
successful manufacturing and testing of the exhibit batch.



4.
Two years from the launch date of the finished product identified in Exhiblit A,
price adjustments may occur, upon mutual agreement of the Parties, in the event
(i) modifications to the Specifications requested by Mikah increases or
decreases the cost of Manufacturing or Raw Materials as a result of such changes
in Spcifications, or (ii) there are special increases or decreases in the cost
of Raw Materials that impact the total costs of goods for that SKU by more than
10%.

 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF QUALITY AGREEMENT


 [To be finalized by the Parties within 60 days of executing this Agreement.]
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
CONFIDENTIALITY AGREEMENT


Previously Executed
Attached.
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-70pg01.jpg]
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-70pg02.jpg]
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-70pg03.jpg]
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 
 

 
EXHIBIT D
 
Equipment List

 
Description: {***}
Serial number: {***}
Model: {***}
ID number: {***}


Description: {***}
Capacity: {***}
ID number:   {***}
 
{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended
 
 
 

--------------------------------------------------------------------------------

 